Citation Nr: 0817056	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right elbow fracture currently 
evaluated as 10 percent disabling effective November 15, 
1994.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
a disability rating in excess of 10 percent for service-
connected residuals of a right elbow fracture.  The veteran 
disagreed and timely appealed.

In February 2008, the veteran and her representative 
presented evidence and testimony in support of the veteran's 
claim at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In her December 2003 claim, the veteran sought an increased 
disability rating for her service-connected left elbow and 
lumbar back disabilities in addition to her claim regarding 
her right elbow.  The August 2004 rating decision increased 
the left elbow disability rating from 0 to 10 percent and 
continued the back disability as a noncompensable (zero 
percent) disability.  The record indicates that the veteran 
limited her June 2005 notice of disagreement to the issue of 
the right elbow disability.  Thus, the left elbow and lumbar 
back disabilities are not in appellate status and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In addition, the Board notes that at the February 2008 
hearing the veteran raised the issue of entitlement to 
service connection for depression secondary to her service-
connected residuals of right elbow fracture disability.  The 
Board refers this issue to the RO for appropriate action.

FINDING OF FACT

The veteran's service-connected residuals of right elbow 
fracture disability is manifested by complaints of constant 
pain, a tingling sensation in the fourth and fifth fingers of 
the right hand, stiffness, limited extension and loss of 
grip, and objective findings of flexion from 28 to 115 
degrees limited by pain beginning at 115 degrees, additional 
loss of motion with repetitive use, normal x-ray with 
residual traumatic arthritis, and excellent strength and 
grip.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of fracture right elbow (major) have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that her service-connected residuals of a 
right elbow fracture are worse than recognized by VA.  She 
contends that she is entitled to a disability rating in 
excess of the currently assigned 10 percent disability 
rating.  

The Board will address certain preliminary matters and then 
render a decision on the merits of the claim.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
April 2004 prior to the initial decision on the claim in 
August 2004. Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the April notice letter about the information and evidence 
that is necessary to substantiate her claim for increased 
ratings. Specifically, the letter stated that the evidence 
must show that her service connected disability has increased 
in severity. Additionally, the statement of the case (SOC) 
notified the veteran of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

Finally, the April 2004 notice letter informed the veteran to 
submit any evidence in her possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in letters dated April 2006 and January 2008.  
Specifically, the letters notified the veteran of the type of 
evidence necessary to establish a disability rating and 
effective date, and that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
her condition. The letters also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with her claim. She was also afforded VA 
examinations in August 2004 and May 2007 in connection with 
her claims for an increased disability rating for her 
service-connected residuals of a right elbow fracture.  VA 
has further assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the January 
2008 letter informed the veteran that a disability 
rating was assigned from 0 to 100 percent, and that VA 
used a schedule with specific criteria, and the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to her case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony in support of 
her claims at a February 2008 hearing at the RO before the 
undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected residuals of a right elbow 
fracture is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5207 [Forearm, limitation of extension of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5207 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
medical examiners' reports in the veteran's case which reveal 
the veteran's right forearm, or elbow, extension is limited 
by pain.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  In this vein, the Board observes 
that there is no evidence of ankylosis of the elbow; no 
evidence of impairment of the Flail joint; no evidence of 
marked cubitus varus or cubitus valgus deformity with 
ununited fracture of head of radius; no evidence of nonunion 
of the radius and ulna; no evidence of impairment of the ulna 
or radius; and no evidence of impairment of supination or 
pronation.  Thus, Disability Codes 5205, 5209, 5210, 5211, 
5212, and 5213 are not for application in this case.  The 
Board also notes that the examiners focused on the veteran's 
inability to completely extend her forearm.  Thus, as is 
discussed below, Diagnostic Code 5206 [forearm, limitation of 
flexion of] and 5208 [Forearm, flexion limited to 100 degrees 
and extension to 45 degrees] are deemed to be less 
appropriate than Diagnostic Code 5207 in this case.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5207.

Specific schedular criteria

The May 2007 VA examiner noted the veteran's dominant hand 
was her right hand.  Diagnostic Codes 5206, 5207 and 5208 all 
distinguish between a claimant's dominant or major hand, and 
their minor hand.

The general rating schedules for limitation of motion of the 
forearm are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, and 5208.

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, 40 percent when limited 
to 55 degrees, and 50 percent when limited to 45 degrees. See 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007).

In evaluating limitation of extension of the major forearm, a 
50 percent rating is assigned for limitation to 110 degrees, 
a 40 percent rating is assigned for limitation to 100 
degrees, a 30 percent rating is assigned for limitation to 90 
degrees, a 20 percent rating is assigned to 75 degrees, and a 
10 percent rating is assigned for limitation to 60 or 45 
degrees. See 38 C.F.R. § 4.71a, Code 5207 (2007).

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. See 38 C.F.R. § 4.71a, Code 5208 (2007).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion. 38 C.F.R. § 4.71, Plate I (2007).

Analysis

An August 2004 VA examiner reported that the veteran 
complained of a dull, aching pain in her right elbow with 
stiffening and the inability to straighten her arm.  The 
examiner noted no localized tenderness and no evidence of 
swelling.  The veteran's grip and strength were described as 
excellent.  The examiner noted a range of motion from 45 
degrees to 135 degrees.  X-ray evidence indicated osteophytic 
overgrowth on the rim of the head of the veteran's radius.  
She was diagnosed with residual traumatic arthritis.  

A May 2007 VA examiner reported that the veteran complained 
of pain, stiffness and weakness in her right elbow, that it 
caused a tingling sensation in her fingers and that she 
experienced sharp pain when she leaned on her elbow.  The 
examiner noted the veteran's range of motion was 28 degrees 
to 115 degrees, with pain beginning at 115 degrees, and an 
additional loss of motion with repetitive use.  The examiner 
noted the x-ray evidence indicated a "normal study."  

At the February 2008 hearing, the veteran demonstrated a 
range of motion described by her representative as "about" 
25 degrees to "about" 100 degrees.  See hearing transcript 
at page 5.  The veteran also testified that her pain was 
constant, that her right arm stiffened with use, her grip was 
affected and that it limited her in employment and daily 
living situations.  See, for example, hearing transcript at 
pages 4, 9, and 10.

As noted above, the veteran's right elbow disability is 
currently evaluated as 10 percent disabling, and therefore, 
in order to warrant an increased disability rating under 
Diagnostic Code 5207, the evidence must show that the 
veteran's forearm extension is limited to 75 degrees or more.  
Also as noted above, the August 2004 examiner reported a 45 
degree limitation and the May 2007 examiner noted a 28 degree 
limitation.  Neither of those ranges meets the criteria 
required by Diagnostic Code 5207.

The Board notes that the veteran's representative attempted 
to evaluate the veteran's medical condition.  However, there 
is nothing in the record to indicate the veteran's 
representative is medically qualified to provide such an 
assessment.  It has been well-established that a lay witness 
is not competent to provide a medical evaluation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the 
representative's presentation has no probative value.  
However, even if it did warrant consideration, the Board 
notes that the estimated range of motion included extension 
of 25 degrees, well beyond the limited extension required for 
an increased disability rating.

The Board observes that the limitations reported on the 
veteran's elbow flexion do not warrant an increased 
disability rating.  As noted above, a 20 percent disability 
rating requires flexion limited to 90 degrees.  As is 
discussed above, the veteran's flexion ranges were 135 and 
115 degrees.  Thus, no increase is warranted using the 
criteria of Diagnostic Code 5206.  Similarly, Diagnostic Code 
5208 does not apply because the veteran's ranges of motion 
exceed the criteria of flexion limited to 100 degrees and 
extension limited to 45 degrees.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability rating for arthritis of 
the elbow, and notes that Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, an evaluation of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  In this case, the 
veteran's evaluation does not result in a noncompensable 
disability rating.  Thus, Diagnostic Code 5003 is not for 
application.

In sum, the Board finds that a preponderance of the competent 
medical and other evidence of record supports a finding that 
the criteria for an increased disability rating for the 
veteran's service-connected residuals of a right elbow 
fracture have not been met.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right elbow disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The May 2007 examiner found that there 
was additional loss of motion of extension of the veteran's 
right elbow on repetitive use.  However, there was no such 
finding made as to flexion, suplination or pronation. Thus, 
although not doubting that the veteran experiences elbow pain 
and stiffness, this alone does not serve to allow for the 
assignment of additional disability in excess of the 10 
percent which had already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court observed 
that when a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in 
December 2003.  In this case, therefore, the relevant time 
period is from December 2002 to the present. At all times, 
the assigned disability ratings remained unchanged. The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the veteran's right 
elbow disability for any period from December 2002 to the 
present.

In essence, the evidence of record, to include the August 
2004 and May 2007 VA examination reports as well other VA 
medical treatment reports, indicates that the veteran's 
service-connected disability has remained essentially 
unchanged.  That is, the elbow disability was manifested 
throughout the period by limited motion and complaints of 
pain.  Throughout the period, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.  There is no other relevant medical evidence of 
record.

Thus, an increased disability rating for the veteran's 
service disability was not warranted for the period beginning 
one year before her claim.  Accordingly, there will be no 
staged ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the RO did consider the matter of an 
extraschedular rating.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  The Board observes that at the 
February hearing, the veteran contended that her disability 
ought to be considered as a matter of an extraschedular 
rating.  If the veteran believes that such is in fact 
warranted, she should raise that matter with the RO.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected residuals of a right elbow 
fracture is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


